                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH DAKOTA
                                   SOUTHERN DIVISION


 UNITED STATES OF AMERICA, ex rel.                             CIV. 16-4115-LLP
 C. Dustin Bechtold, M.D. and Bryan
 Wellman, M.D.,

        Plaintiff/Relators,                           THE UNITED STATES’ NOTICE
                                                           OF SETTLEMENT
 v.

 WILSON ASFORA, M.D., MEDICAL
 DESIGNS, LLC, and SICAGE, LLC,

        Defendants.


       Plaintiff United States of America, Relators C. Dustin Bechtold, M.D. and Bryan Wellman,

M.D., and Defendants Wilson Asfora, M.D., Medical Designs, LLC, and Sicage, LLC have

reached a settlement in this matter. Pursuant to the settlement agreement attached as Exhibit A,

Defendants shall make an initial payment to the United States within sixty calendar days of the

effective date of the settlement agreement. Upon receipt of that payment, the parties will file a

joint stipulation of dismissal of this action pursuant to and consistent with the terms of the

settlement agreement.
Date: May 3, 2021.

                     BRIAN M. BOYNTON
                     Acting Assistant Attorney General
                     Civil Division

                     DENNIS R. HOLMES
                     Acting United States Attorney

                     /s/ Meghan K. Roche
                     MEGHAN K. ROCHE
                     ELLIE J. BAILEY
                     Assistant U.S. Attorneys
                     PO Box 2638
                     Sioux Falls, SD 57101-2638
                     Phone: 605.357.2315
                     Fax: 605.330.4402
                     Meghan.Roche@usdoj.gov

                     JAMIE ANN YAVELBERG
                     COLIN M. HUNTLEY
                     CHRISTOPHER TERRANOVA
                     HARIN C. SONG
                     Civil Division
                     U.S. Department of Justice
                     Post Office Box 261
                     Ben Franklin Station
                     Washington, DC 20044
                     Phone: (202) 616-4203
                     Fax: (202) 514-0280
                     Christopher.Terranova@usdoj.gov

                     Attorneys for the United States of America




                        2
